UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-5171


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JAMES ELLIS MATTOCKS, JR.,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (4:09-cr-00017-FL-1)


Submitted:   December 9, 2010              Decided:   January 20, 2011


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jorgelina E. Araneda, Raleigh, North Carolina, for Appellant.
George E. B. Holding, United States Attorney, Jennifer P. May-
Parker, Kristine L. Fritz, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 James Ellis Mattocks, Jr., pled guilty pursuant to a

plea agreement to one count of manufacturing child pornography,

in violation of 18 U.S.C.A. § 2251(a), (d) (West Supp. 2010)

(“manufacturing            count”),        and          transportation        of         child

pornography,         in     violation       of      18     U.S.C.A.       §     2252(a)(1)

(West Supp. 2010) (“transportation count”), and was sentenced to

600 months in prison.               Mattocks’ sole assertion on appeal is

that       the   magistrate      judge’s    failure        to    inform   him    that     his

guilty plea could result in a “life sentence” because of the

possibility of consecutive sentencing renders his plea unknowing

and    involuntary         and   violates     his        equal    protection       and    due

process rights. *          Finding no error, we affirm.

                 Because    Mattocks    did       not    raise    this    issue     in     the

district court and did not move to withdraw his guilty plea on

this basis, we review for plain error.                           See United States v.

Vonn, 535 U.S. 55, 59 (2002); United States v. Massenburg, 564

F.3d 337, 342 (4th Cir. 2009) (explaining standard of review for

unpreserved Rule 11 error).                To establish plain error, Mattocks

“must show:         (1) an error was made; (2) the error is plain; and


       *
       In accordance with 28 U.S.C. § 636(b)(3) (2006) and United
States v. Osborne, 345 F.3d 281, 288 (4th Cir. 2003), the record
establishes that the magistrate judge was properly authorized to
conduct Mattocks’ Fed. R. Crim. P. 11 hearing.



                                              2
(3) the error affects substantial rights.”                     Massenburg, 564 F.3d

at 342-43.        To demonstrate impact on his substantial rights,

Mattocks must show that but for the alleged Rule 11 error, he

would not have pled guilty.             See United States v. Martinez, 277

F.3d 517, 532 (4th Cir. 2002).                   Even if such error is found,

“[t]he decision to correct the error lies within [this court’s]

discretion, and [the court] exercise[s] that discretion only if

the error seriously affects the fairness, integrity or public

reputation of judicial proceedings.”                     Massenburg, 564 F.3d at

343 (internal quotation marks and citation omitted).

               The standard for determining whether a guilty plea is

constitutionally      valid      is    whether          the    plea    “represents    a

voluntary and intelligent choice among the alternative courses

of action open to the defendant.”                      North Carolina v. Alford,

400 U.S. 25, 31 (1970); see Burket v. Angelone, 208 F.3d 172,

190 (4th Cir. 2000).           Such an evaluation requires the court to

examine    “the    totality     of     the       circumstances        surrounding    the

guilty plea.”       Burket, 208 F.3d at 190.              A defendant is bound by

the   representations     he    made    in       the    plea   colloquy,    unless    he

presents clear and convincing evidence to the contrary.                              See

Walton v. Angelone, 321 F.3d 442, 462 (4th Cir. 2003).

               We hold that Mattocks cannot demonstrate any error,

plain     or     otherwise,     nor      has       he     established       that     his

constitutional rights were violated, when the magistrate judge

                                             3
accepted his plea as knowing and voluntary.                                  Mattocks points to

no authority for the proposition that the magistrate judge erred

when he       accepted    his       plea     as    knowing         and    voluntary,      despite

failing to notify Mattocks that a consecutive sentence could be

imposed    and       result    in    a     lengthy          (or    according      to    Mattocks,

“life”)       sentence.        In    fact,        Rule       11,    which       sets    forth   the

information about which a court must inform a criminal defendant

during the plea colloquy, requires, in relevant part, only that

the    court    “inform       the    defendant          of,       and    determine       that   the

defendant       understands,         .   .    .       any    maximum         possible    penalty,

including imprisonment, fine, and term of supervised release.”

Fed. R. Crim. P. 11(b)(1)(H).

               The    record    amply        demonstrates               that    the    magistrate

judge complied with this provision, explicitly advising Mattocks

multiple times that he faced a statutory maximum sentence of

thirty years for the manufacturing count and twenty years for

the transportation count, and specifically questioning Mattocks

to ensure he understood the sentences he faced.                                  Moreover, this

court has held explicitly that “Rule 11 . . . does not require a

district court to inform the defendant of . . . consecutive

sentencing.”          United States v. General, 278 F.3d 389, 395 (4th

Cir.   2002).         Although       Mattocks          attempts         to     distinguish      this

court’s holding in General because, according to Mattocks, that

case    did    not    “deal[]       with     a    life       sentence,”         merely    because

                                                  4
Mattocks’      fifty-year       sentence         may    result       in     him    being

incarcerated for the remainder of his life does not render his

sentence “life imprisonment,” which carries with it a distinct

meaning.      See, e.g., Black’s Law Dictionary 1368 (7th ed. 1999)

(defining     life   sentence        as   “[a]   sentence     that    imprisons        the

convicted criminal for life”).

              Accordingly,      we    reject     Mattocks’     argument         that   his

plea    was   unknowing    and       involuntary       and   affirm       the   district

court’s judgment.         We dispense with oral argument because the

facts   and    legal   contentions         are   adequately      presented        in   the

materials       before    the    court     and    argument    would       not    aid   the

decisional process.

                                                                                AFFIRMED




                                            5